                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                   AT NASHVILLE


GLOBAL FORCE                                     )
ENTERTAINMENT, INC. and                          )
JEFFREY JARRETT                                  )
                                                 )   CIVIL ACTION NO. 3:18-cv-00749
         Plaintiff/ Counter-Defendants,          )
                                                 )   CHIEF JUDGE CRENSHAW
    v.                                           )
                                                 )   MAGISTRATE JUDGE JOE BROWN
                                                 )
ANTHEM WRESTLING                                 )   JURY DEMAND
EXHIBITIONS, LLC,                                )
                                                 )
         Defendant/Counterclaim-Plaintiff.       )


   UNOPPOSED MOTION TO MODIFY THE JUROR QUESTIONNAIRE AND
REQUEST FOR EXPEDITED DETERMINATION PRIOR TO JURY QUESTIONAIRE
                           MAILING


         Global Force Entertainment, Inc. and Jeffrey Jarrett (“Plaintiffs”) respectfully request

the Court make certain modifications to the juror questionnaire to address the Coronavirus

Disease 2019 (“Covid-19”) pandemic. Plaintiffs respectfully request an expedited

determination to ensure that any additions granted by the Court are included on the jury

questionnaire prior to its mailing (if mailing has not yet occurred). Counsel for Anthem

Wrestling Exhibitions, LLC does not oppose this Motion.

         In light of the Center for Disease Control (“CDC”) and Tennessee Department of

Health’s recommendations, Plaintiffs request the addition of the following questions to the jury

questionnaire: 1


1
 Juror Qualification Questionnaire available at
https://ecf.tnmd.uscourts.gov/ejuror/TransportRoom?servlet=questionnaire.jpg.


    Case 3:18-cv-00749 Document 142 Filed 06/02/20 Page 1 of 3 PageID #: 2067
       1.     Do you have concerns regarding exposure to Covid-19 by serving as a juror?

       2.     In the last fourteen days, have you had or been exposed to a person believed to

              have had, been diagnosed with, or as having Covid-19?

       3.     Do you have any issue with the judge, attorneys, and witnesses not wearing

              masks during the course of this trial?

       4.     Would you prefer to wear a mask during the proceeding?

       5.     Are you comfortable serving if one or more jurors are not wearing masks?

Plaintiffs also request the Court excuse those potential jurors who answer “Yes” to any of the

foregoing questions from jury duty for the present case.

                                            Respectfully submitted,

                                            MILLER LEGAL PARTNERS PLLC


                                            Samuel F. Miller, TN Bar No. 22936
                                            Sara R. Ellis, TN Bar No. 30760
                                            Hayley H. Baker, TN Bar No. 037439
                                            Fifth Third Center – Suite 2000
                                            424 Church Street
                                            Nashville, Tennessee 37129
                                            Tel/Fax: (615) 988-9590
                                            Email: SMiller@millerlegalpartners.com
                                                   Sellis@millerlegalpartners.com
                                                   Hbaker@millerlegalpartners.com

                                            Attorneys for Plaintiffs Global Force
                                            Entertainment, Inc. and Jeffrey Jarrett



                               CERTIFICATE OF SERVICE

      I hereby certify that on this 2nd day of June 2020, the foregoing document was served
via CM/ECF upon the following:

        Paige W. Mills
        Ashleigh D. Karnell


                                    2
  Case 3:18-cv-00749 Document 142 Filed 06/02/20 Page 2 of 3 PageID #: 2068
    Bass, Berry & Sims PLC
    150 Third Avenue South, Suite 2800
    Nashville, TN 37201




                                  3
Case 3:18-cv-00749 Document 142 Filed 06/02/20 Page 3 of 3 PageID #: 2069
